This is an appeal from the action of the State Board of Equalization in assessing the property of the Oklahoma Natural Gas Company for taxation for the year 1911. Upon a trial denovo in this court, by agreement, a referee was appointed to hear the evidence and report his findings thereon. The cause now comes on to be heard upon exceptions to the report of the referee.
The same questions are involved and the same referee was appointed by the court in this proceeding as In re Assessmentof Osage   Oklahoma Gas Co., ante, p. 154, 128 P. 692, and the report herein is based upon the same class of evidence, and the findings and conclusions of the referee are to the same effect. As the report of the referee was confirmed in that case, it must also be sustained in this.
It is therefore ordered that the report of the referee be confirmed and judgment entered accordingly.
HAYES, C. J., and DUNN and TURNER, JJ., concur; WILLIAMS, J., not participating. *Page 712